Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Restriction Requirement 
The amendment filed on 07/13/2022 has been entered. Claims 1-8 and 22-29 are now pending in the application. Claims 1-2 and 5-6 have been amended and claim 21 has been canceled by the Applicant. Claim 22 was previously withdrawn. Previous claims 2 and 5-6 rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph have been withdrawn in light of Applicant’s amendments to those claims. 
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Claim Objections/Claim Interpretation
Claim 2 is objected to because of the following informalities: Claim 2  recites the phrase limitation regarding “a difference between the first pitch and the second pitch, referred to as P1-P2, is equal to tP2/(sn)” and explaining that “wherein Pi is the first pitch that is between about 1 um and 200 um, P2 is the second pitch that is between about 1 um and 200 um, t is a distance between the first grating and the second grating that is between 10 um and 10 mm, s is the focal distance from the double grating assembly that is 100 cm or less, and n is a refractive index of a material between the first grating and the second grating that is between about 1.0003 and 2.0.. However, the above phrase limitation is vague  given that the phrase limitation merely presents a mathematical expression that can express the difference pitches or that P1 = P2 + tP2/sn, and therefore is unclear how it limits the apparatus if all variables are given with values in large ranges. The phrase limitation above will be treated broadly and considered met when all parameters are in the recited ranges, as ranges for  pitches,  distance between the first grating and the second grating, focal distance from the double grating assembly, and refractive index of a material between the first grating and the second grating, which can then also be expressed by such mathematical expression, above. It is suggested to amend the claim if different meanings are sought.  

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 and 23-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically , the amended claim 1, recites the claim limitations for “with at least two adjacent ones of the light blocking sections of the first grating having a same width”, and “with at least two adjacent ones of the light blocking sections of the second grating having a same width”, for which there is not explicit support in the original  disclosure. The only hint regarding the same width of the adjacent light blocking sections in either first or second grating could be seen in drawings of Figs. 3-6, although those drawings are not disclosed as being to scale.  Applicant has not pointed out where and how the new claim limitations are supported, nor does there appear to be a written description of the claim limitation noted above in the application as filed.  Note that paragraph [24] of instant specification discloses only that the first grating and the second grating may have the same pitch, but makes no mention of the width of the adjacent blocking sections. Therefore the support for the limitation is not apparent, and applicant has not pointed out where the limitation is supported (see MPEP 2163.04, Sec. I). 
Claims 2-7 and 23-29 depend on claim 1 and therefore inherit the same deficiencies. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 and 23-29are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the new claim limitations for “with at least two adjacent ones of the light blocking sections of the first grating having a same width”, and “with at least two adjacent ones of the light blocking sections of the second grating having a same width”, in lines 5-8. However, these limitations are confusing because it is unclear how they should be treated given that there is no explicit support in the original  disclosure, and hence it is unclear what dimension is used to designate the width of the grating blocking sections? For example is the width referring to side to side dimension or to back and front dimension or to separation of upper to lower edge of the grating blocking sections?  The only hint regarding the same width in any direction of the adjacent light blocking sections in either first or second grating could be seen in drawings of Figs. 3-6. For the purposes of examination, the above claim limitations will be treated broadly such that any dimensions of the adjacent grating blocking features can be considered and inferred relying on disclosures and figure descriptions. It is suggested to end the claim and provide explanations in order to remove the indefiniteness  and new matter issues.
Claims 2-7 and 23-29 depend on claim 1 and therefore inherit the same deficiencies. 


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 23, 25, 27-29 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by You et al. (hereafter You, of record) US 20190137665 A1. 
In regard to independent claim 1,  You teaches (see Figs. 1-11) an apparatus configured to generate a line pattern (i.e. as projector 100, 200, 300, configured to generate structured light SL as image pattern on focusing plane FP formed by light transmitted through pattern mask 130, 132 and arranged nanostructures of meta-lens 150, see Abstract, paragraphs [05-15, 38-45, 47-50, 54-64, 78-84, 87-95], as depicted in e.g. 1, 7-8, 11, the apparatus comprising: 
a double grating assembly comprising a first grating and a second grating (i.e. as pattern mask 130 with period of reflecting absorbing portion(s) 131 and transmitting portion 132 on S1 surface of substrate 140 and meta-lens 150 with nanostructures 152 on surface S2 of 140, as lens structure 180, depicted in e.g. Figs. 1, 7-8, paragraphs [05-15, 38-45, 47-50, 54-64]), the first grating comprising alternating light blocking sections and light transmitting sections arranged at a first pitch (as 130 has reflecting or absorbing portion(s) 131 and transmitting portion(s) 132 on S1 at first period e.g. 1 m -2 mm, paragraphs [38-39, 45-50]) with at least two adjacent ones of the light blocking of the first grating having a same width (i.e. as at least two adjacent ones of the light blocking i.e. i.e. reflecting or absorbing portion(s) 131 have the same width or size in either horizontal or vertical direction, as e.g. 131 and 132 have the same period, see paragraphs [38-45, 47-50], as clearly depicted in Figs. 1-2, 6-8), 
the second grating comprising alternating light blocking sections and light transmitting sections arranged at a second pitch (i.e. as 150 has nano structures, columns and spaces between at pitch P e.g.  of transparent dielectric 191, paragraphs [38-39, 44, 51-57]) with at least two adjacent ones of the light blocking sections of the second grating having a same width (i.e. as at least two adjacent ones of the light blocking i.e. nanostructures 150, 152 have the same width or size in either horizontal or vertical direction, as at least two nanostructures have same width, see paragraphs [39, 51], as clearly depicted in Figs. 4 and 6 showing multiple pairs of nanostructures with same width e.g. in the center and at same or similar radial distance from the center in Fig. 4), the second pitch less than the first pitch (i.e. as pitch P of 150 is less than (i.e. subwavelength) light source wavelength  e.g. 940 nm or 850 nm or other near IR light, while period of 130 131-132 is about 1 m or more up to 2 mm, paragraphs [38-40, 45, 55-56, 61-63]); and 
at least one light emitting diode (LED) positioned to emit light directed at the double grating assembly (i.e. as light source 120, 220, 320 with light-emitting diode(s) e.g. VCSELs, F-P laser diode,  DFB laser diode emitting light towards 130-140-150, see paragraphs [39-41, 79-82], as depicted in e.g. Figs. 1, 7-8)  such that a first portion of the emitted light passes through the first grating (i.e. as SL light transmitted through second portion 132 of pattern mask 130, paragraphs [08, 45-50, 60-61]), and a second portion of the light passed through the first grating passes through the second grating (i.e. as SL passed and focused by 150, paragraphs [08, 59-61]), the second portion of light forming a line pattern at a focal distance from the double grating assembly, the line pattern having alternating bright portions and dark portions (i.e. as structured light SL passed and focused by 150 at focal plane FP away from 150, projected as image pattern formed by second portion 132 of pattern mask having lines and alternating dark and bright portions, paragraphs [08, 45-50, 60-61], as depicted in e.g. Figs. 1-2).  
Regarding claim 2,  You teaches (see Figs. 1-11) that a difference between the first pitch and the second pitch, referred to as P1-P2, is equal to tP2/(sn) (given that period of 130 with 131,132 in possible range e.g. 1 m -2 mm can be expressed with pitch P of 150 that is less than  1 m see paragraphs [38-40, 45, 55-56, 61-63], the thickness of substrate 140 of transparent material of less than a millimeter or few millimeters paragraph [42], and distance to FP paragraphs [50, 60, 69, 80]), wherein P1 is the first pitch that is between about 1 m and 200 m, (i.e. as period of 130 with 131,132 is 1m or more, paragraphs [45-47]), P2 is the second pitch that is between about 1 m and 200 m (i.e. as pitch of 150 with 152 is less than wavelength of near-infrared light source e.g. around 1-2.5 m, paragraphs [38-40, 55-56, 61-63]), t is a distance between the first grating and the second grating that is between 10 m and 10 mm distance of 130 to 150 as the thickness of substrate 140 of transparent material (with refractive index n) of less than a millimeter or few millimeters see paragraph [42]), s is the focal distance from the double grating assembly that is 100 cm or less (i.e. as distance from double grating assembly 180 to focusing plane FP that can be several tents of centimeters to meter, paragraphs [60, 88]), and n is a refractive index of a material between the first grating and the second grating that is between 1.0003 and 2.0 (i.e. as material of substrate 140 as fused silica, quartz, a polymer e.g. PMMA, which all have refractive index in the recited range; and as above noted period of 130 with 131,132 e.g. 1 m -2 mm,  pitch P of 150 that is less than 1 m see paragraphs [38-40, 45, 55-56, 61-63], by distance of 130 to 150 as the thickness of substrate 140 of transparent material of less than a millimeter or few millimeters and with refractive index n fused silica, quartz, a polymer e.g. PMMA, see paragraph [42], and distance to FP paragraphs [50, 60, 69, 80]).  
Regarding claim 3,  You teaches (see Figs. 1-11) further comprising a reflective element (as e.g. reflection surface 272, 372, paragraphs[ 82-83, 87-88], Figs. 7-8), wherein the light blocking sections of the first grating and the second grating are configured to reflect a third portion of the light emitted from the LED towards the reflective element (i.e. as first portions reflective 131 of reflective material(s) and nanocolumns 151 including reflective materials can reflect at least a portion of source light 120, 220, 320 towards 272, 372, see paragraphs [45-48, 51-52, 82-88], and the reflective element is configured to reflect the portion of reflected light towards the double grating assembly (i.e. as at least portion of reflected light may retroreflect from light source faucet 220, 320 via 272, 372 towards 130,140,150, see Figs. 7-8, paragraphs [45-48, 51-52, 82-88]).  
Regarding claim 4,  You teaches (see Figs. 1-11) that the focal distance is 20 centimeters or less (as FP is located at distance of several tens of centimeters from 150, e.g. including two tents or 20 cm, paragraphs [60, 80]).  
Regarding claim 5,  You teaches (see Figs. 1-11) that the first pitch is between about 1 m and 200 m, (i.e. as period of 130 with 131,132 is 1m or more, paragraphs [45-47]), and the second pitch is between about 1 m and 200 m, (i.e. as pitch of 150 with 152 is less than wavelength of near-infrared light source e.g. around 1-2.5 m, paragraphs [38-40, 55-56, 61-63]).  
Regarding claim 6,  You teaches (see Figs. 1-11) that the first grating and the second grating are deposited on opposite surfaces of a transparent layer  (as 130 and 150 are on surfaces S1 and S2 of transparent substrate 140, paragraphs [39-42-43]) having a thickness between about 10 m and 10 mm, (i.e. as thickness of substrate 140 is in the recited range, paragraphs [39, 42]).    
Regarding claim 7,  You teaches (see Figs. 1-11) that the focal distance is associated with the double grating assembly (i.e. as FP focal plane is at focal distance from 150, paragraphs [50, 60]), the apparatus further comprising a convergent lens disposed between the double grating assembly and the focal distance of the double grating assembly (e.g. as metal lens 150’, Fresnel lens, paragraphs [64-66], Fig. 4), the convergent lens configured to alter a focal distance of light passed through the double grating assembly  (as light passes through 130,140,150, 150’, as 150’ has Fresnel lens zones/ring regions with different size nanocolumns, paragraphs [64-66]) such that the apparatus comprising the convergent lens has a second focal distance different from the focal distance associated with the double grating assembly (i.e. as projector may have FP at different distance(s) e.g. more focal lengths of metal lens and due to Fresnel meta lens 150’ with zones/ring regions with different size nanocolumns, paragraphs [64-66]).
Regarding claim 23,  You teaches (see Figs. 1-11) further comprising a substrate upon which the double grating assembly and the light emitting diode are disposed (as substrate 140 with support 170, supporter 110, 210,310, 270, 370, paragraphs [42-43, 67, 79, 82-85], Figs. 1, 7-8]).
Regarding claim 25,  You teaches (see Figs. 1-11) further comprising a reflector disposed on the substrate (i.e. reflective surface 272, 372 on support 270, 370, respectively, paragraphs [82-88], Figs. 7-8).  
Regarding claim 27,  You teaches (see Figs. 1-11) that  the at least one LED comprises a plurality of LEDs (i.e. as light emitting diode source includes VCELs, paragraphs [39-41]).  
Regarding claim 28,  You teaches (see Figs. 1-11) that  the first grating and the second grating each comprise a reflective material (i.e. as 130 includes reflective material as 130, 131 first portion reflects light with its material, e.g. metal e.g. Al, Cr, and 150 includes reflective metal(s) see e.g. paragraphs [45-48, 51-52]).  
Regarding claim 29,  You teaches (see Figs. 1-11) that  the double grating assembly (130,140,150) comprises a transparent layer between and in direct contact with the first grating and the second grating (i.e. as transparent substrate 140 in direct contact with 130, 150 which are on surfaces S1 and S2 of 140, respectively, paragraphs [39-43]).


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over You et al. (hereafter You, of record) US 20190137665 A1 in view of Chern et al. (hereafter Chern, of record) US 20170038505 A1. 
Regarding claim 24,  You teaches (see Figs. 1-11) the substrate 140 with support 170, supporter 110, 210,310, 270, 370) but is silent that it is sapphire.  
However, Chern teaches in the same field of invention of a lighting apparatus emitting a structural light ( see Figs. 1-7, Title, Abstract, paragraphs [01, 04-20, 46-52, 54-56]) and further teaches that the substrate is sapphire (i.e. as substrate 10 is sapphire substrate supporting circuit(s) and light sources, body with DOE 24, as heat dissipation plate, see paragraphs [45-47, 49]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify the substrate supporter of You according to teachings of Chern as a sapphire substrate in order to provide such support providing heat dissipation while supporting  light source and lens structure (see Chern paragraphs [45, 47]). 


Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over You et al. (hereafter You, of record) US 20190137665 A1 in view of Pfister et al. (hereafter Pfister, of Record, see Information Disclosure Statement dated 11/08/2021) US 20170038505 A1. 
Regarding claim 26,  You teaches (see Figs. 1-11) teaches the invention as set forth above, but is silent further comprising side walls coated in a reflective material surrounding the reflector (i.e. as either reflective first portion 131 or reflective surface 272, 372).
However, Pfister teaches in the same field of invention of an illumination apparatus and method for the generation of an illuminated region for a 3d camera (see Figs. 1-6, Title, Abstract, paragraphs [02-03, 31-41, 46-50]) and further teaches comprising side walls coated in a reflective material surrounding the reflector (i.e. as the illumination apparatus includes lateral/side walls with lateral reflector 30 surrounding reflector 32 as mirror coated element, paragraphs [39-43], that redirects some light from light source so that the intensity distribution at boundary increase can be achieved (paragraphs [39-40]). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to  modify and adapt the projector with side surfaces around reflecting surface of You to include side walls with reflective material surrounding the reflector as taught by Pfister in order to provide redirecting of some light from light source so that the intensity distribution at boundary increase can be achieved (paragraphs [39-40]). 

Response to Arguments
Applicant's arguments filed in the Remarks dated 07/13/2022 have been fully considered but they are not persuasive. Applicant argues on page 5-6 that the cited prior art of You does not disclose that (1) “the second grating comprising alternating light blocking sections and light transmitting sections arranged at a second pitch with at least two adjacent ones of the light blocking sections of the second grating having a same width," because allegedly nanostructures shape columns 152 have widths that gradually reduce towards an outer side of the device (You, paragraph[0059] and Figs. 1 and 3). The Examiner respectfully disagrees. With respect to the above issue under (1), as noted in the rejection above, the cited prior art of You teaches all limitations of claim 1, as You teaches see Figs. 1-11) an apparatus configured to generate a line pattern (i.e. as projector 100, 200, 300, configured to generate structured light SL as image pattern on focusing plane FP formed by light transmitted through pattern mask 130, 132 and arranged nanostructures of meta-lens 150, see Abstract, paragraphs [05-15, 38-45, 47-50, 54-64, 78-84, 87-95], as depicted in e.g. 1, 7-8, 11, the apparatus comprising: 
a double grating assembly comprising a first grating and a second grating (i.e. as pattern mask 130 with period of reflecting absorbing portion(s) 131 and transmitting portion 132 on S1 surface of substrate 140 and meta-lens 150 with nanostructures 152 on surface S2 of 140, as lens structure 180, depicted in e.g. Figs. 1, 7-8, paragraphs [05-15, 38-45, 47-50, 54-64]), the first grating comprising alternating light blocking sections and light transmitting sections arranged at a first pitch (as 130 has reflecting or absorbing portion(s) 131 and transmitting portion(s) 132 on S1 at first period e.g. 1 m -2 mm, paragraphs [38-39, 45-50]) with at least two adjacent ones of the light blocking of the first grating having a same width (i.e. as at least two adjacent ones of the light blocking i.e. i.e. reflecting or absorbing portion(s) 131 have the same width or size in either horizontal or vertical direction, as e.g. 131 and 132 have the same period, see paragraphs [38-45, 47-50], as clearly depicted in Figs. 1-2, 6-8), 
the second grating comprising alternating light blocking sections and light transmitting sections arranged at a second pitch (i.e. as 150 has nano structures, columns and spaces between at pitch P e.g.  of transparent dielectric 191, paragraphs [38-39, 44, 51-57]) with at least two adjacent ones of the light blocking sections of the second grating having a same width (i.e. as at least two adjacent ones of the light blocking i.e. nanostructures 150, 152 have the same width or size in either horizontal or vertical direction, as at least two nanostructures have same width, see paragraphs [39, 51], as clearly depicted in Figs. 4 and 6 showing multiple pairs of nanostructures with same width e.g. in the center and at same or similar radial distance from the center in Fig. 4), the second pitch less than the first pitch (i.e. as pitch P of 150 is less than (i.e. subwavelength) light source wavelength  e.g. 940 nm or 850 nm or other near IR light, while period of 130 131-132 is about 1 m or more up to 2 mm, paragraphs [38-40, 45, 55-56, 61-63]); and 
at least one light emitting diode (LED) positioned to emit light directed at the double grating assembly (i.e. as light source 120, 220, 320 with light-emitting diode(s) e.g. VCSELs, F-P laser diode,  DFB laser diode emitting light towards 130-140-150, see paragraphs [39-41, 79-82], as depicted in e.g. Figs. 1, 7-8)  such that a first portion of the emitted light passes through the first grating (i.e. as SL light transmitted through second portion 132 of pattern mask 130, paragraphs [08, 45-50, 60-61]), and a second portion of the light passed through the first grating passes through the second grating (i.e. as SL passed and focused by 150, paragraphs [08, 59-61]), the second portion of light forming a line pattern at a focal distance from the double grating assembly, the line pattern having alternating bright portions and dark portions (i.e. as structured light SL passed and focused by 150 at focal plane FP away from 150, projected as image pattern formed by second portion 132 of pattern mask having lines and alternating dark and bright portions, paragraphs [08, 45-50, 60-61], as depicted in e.g. Figs. 1-2).  
Specifically, You discloses that the second grating comprising alternating light blocking sections and light transmitting sections arranged at a second pitch i.e. as 150 has nano structures, columns and spaces between at pitch P e.g.  of transparent dielectric 191, (paragraphs [38-39, 44, 51-57]) with at least two adjacent ones of the light blocking sections of the second grating having a same width i.e. as at least two adjacent ones of the light blocking i.e. nanostructures 150, 152 have the same width or size in either horizontal or vertical direction, as at least two nanostructures have same width, see paragraphs [39, 51], as clearly depicted in Figs. 4 and 6 showing multiple pairs of nanostructures with same width e.g. in the center and at same or similar radial distance from the center in Fig. 4. It is noted that while over the total radial distance e.g. from a point or center of 150 towards an outer side of 150 the widths of 152 structures can gradually reduce, however, this does not mean that the two adjacent 152 structures do not have the same width in e.g. axial, or even radial direction, which is clearly depicted in Figs. 4 and 6 showing multiple pairs of nanostructures with same width e.g. in the center and at same or similar radial distance from the center in Fig. 4. Therefore, the cited prior art of You teaches all limitations of claim 1 including the limitations under issue (1) above. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the width of the second grating blocking sections is fully defined with respect to other structural elements, and that the width of the second grating blocking sections is uniform over the entire row or surface of the grating) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
It is noted that claim 1 was rejected under 35 USC §102(b), therefore the argument that Examiner could not employ modifications to structures of You is moot.   An anticipation rejection (i.e., under 35 USC §102), predicated on the “broadest reasonable interpretation” requirement of MPEP 2111, makes no modification to the reference, and therefore can neither render it inoperable nor apply impermissible hindsight.  Inoperability and hindsight are applicable to obviousness (i.e., under 35 USC §103), rather than 35 U.S.C. 102(b), which may only be overcome by persuasive argument; amendment; or perfection of benefit claim under 120 or 119(e), MPEP 706.02(b).  
No additional substantial arguments were presented after page 6 of the Remarks dated 07/13/2022. 



Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIN PICHLER whose telephone number is (571)272-4015. The examiner can normally be reached Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas K Pham can be reached on (571)272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIN PICHLER/Primary Examiner, Art Unit 2872